DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-16 are pending.
Priority

    PNG
    media_image1.png
    144
    1047
    media_image1.png
    Greyscale
(filing receipt dated 5/10/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a method for producing an N,N-disubstituted amide by reacting a nitrile with an alcohol in the presence of a catalyst of formula MXn.
Group II, claim(s) 12-16, drawn to a catalyst of formula MXn.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the catalyst of formula MXn, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yaragorla (“Microwave assisted, Ca(II)-catalyzed Ritter reaction for the green synthesis of amides” Tetrahedron Letters, 55(33), 2014, p. 4657-4660, of record in the IDS filed on 10/22/2020).  Yaragorla teaches a catalyst Ca(OTf)2, which is a catalyst of formula MXn, wherein M is Ca, X is triflate (-SO2CF3, formula (3) in claim 13), and n is 2.  The intended use of the catalyst in the preamble is not accorded much patentable .
During a telephone conversation with Bruce E. Kramer on 2/7/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:

Lines 5-6 of claim 1 were deleted and replaced by the following: --wherein in the formula, R1 represents an alkyl group having 10 or less carbon atoms or an aryl group having 10 or less carbon atoms, --.

Line 9 of claim 1 was deleted and replaced by the following: --wherein in the formula, R2 represents an alkyl group having 10 or less carbon atoms, --.

Lines 12-16 of claim 1 were deleted and replaced by the following: --wherein in the formula, M represents a metal cation having an oxidation number of n, X represents a monovalent anion including at least one substituted sulfonyl group represented by -S(=O)2-R3, wherein in the formula R3 represents a hydrocarbon group having 10 or less carbon atoms or a group in which some or all of the hydrogen atoms in the hydrocarbon group are substituted with fluorine atoms, and n represents an integer of 1 to 4, and --.

In line 4 of claim 5, the limitation “[Chem.1]” was deleted.

The text under structure (6) in claim 5 was deleted and replaced by the following: --N-(methylsulfonyl)methanesulfonamide--.

claim 5 was deleted and replaced by the following: --N-(butylsulfonyl)butanesulfonamide--.

Claims 12-16 were canceled.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce E. Kramer on 2/22/2022.
Allowable Subject Matter
Claims 1-11 are allowed.  The closest prior art to the claimed process includes: i) Yaragorla (“Microwave assisted, Ca(II)-catalyzed Ritter reaction for the green synthesis of amides” Tetrahedron Letters, 55(33), 2014, p. 4657-4660, of record in the IDS filed on 10/22/2020); ii) Posevins (“Indium-Triflate-Catalyzed Ritter Reaction in Liquid Sulfur Dioxide”, European Journal of Organic Chemistry, 7, 2016, p. 1414-1419-of record in the IDS filed on 10/22/2020); iii) US 3751465 (published on 8/7/1973); iv) US 5103055 (published on 4/7/1992); v) US 5118846 (published on 6/2/1992); vi) US 5099066 (published on 3/24/1992); vii) US6002010 (published on 12/14/1999); viii) US 5072024 (published on 12/10/1991); ix) US 5041659 (published on 8/20/1991); and x) US 3882175 (published on 5/6/1975).
References i and ii teach carrying out Ritter type reactions using metal triflate catalysts.  However the references are limited to the use of alcohols which can bear 
Reference iii teaches hydrolyzing nitriles to amides in the presence of an alcohol and a metal catalyst to produce N,N-disubstituted amides.  The reference generally teaches that salts or complexes of formula MXn may be used as the catalyst, wherein X is the conjugate base of an inorganic or organic acid.  The reference specifically teaches the use of carboxylates and aromatic sulfonates (p-toluenesulfonate) as X.  See col. 4, lines 55-62.  However, the reference does not specifically exemplify the use of any catalysts wherein X meets the limitations of the claims. Nor does the reference teach or suggest the advantageous effects achieved in the reaction when the claimed catalyst is substituted for analogous catalysts wherein X is phosphate, sulfate, or a carboxylate.  See Table 1 on p. 22-23 of the specification as filed.  
References iv to x teach analogous reactions to that claimed wherein the catalyst is a heterogeneous inorganic catalyst, a Lewis basic catalyst, or a metal salt and/or complex of an inorganic acid.  None of the references teaches or suggests the use of the claimed catalyst.  Nor do the references teach or suggest that employing the claimed catalyst in the hydrolysis reaction will produce the advantageous results exemplified in the specification as filed. See Table 1 on p. 22-23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622